DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 18, 2021 has been entered.
Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Melnick on February 1, 2021.
 	


1) Delete claims 16-19.  

Reasons for Allowance
 	The claimed invention of a method of treating a disease comprising administering to a subject in need thereof a compound of Formula I, wherein the disease is at least one selected from the group consisting of accelerated gluconeogenesis, impaired glucose tolerance, coronary artery disease and cardiovascular disease; wherein the compound has an optical purity of at least 95% of the R enantiomer, is novel and non-obvious. The closest prior art is due to Gomez-Galeno (WO 2008/098244) of record. Gomez-Galeno teaches compounds and pharmaceutical compositions of Formula I which have glucagon receptor antagonist or inverse agonist activity.  Gomez-Galeno further teaches methods of treating the development or progression of a disease or condition for which one or more glucagon receptor antagonist is indicated, including Type I and II diabetes, insulin resistance and hyperglycemia (page 1, lines 10-19). As amended Gomez-Galeno does not specifically embrace the diseases as recited in instant claim 1. Moreover, as persuasively contended by Applicant, “Gomez-Galeno was published on August 14, 2008 and the instant application has an effective filing date of August 13, 2008, therefore, Gomez-Galeno could only qualify as prior art to the instant application under 35 U.S.C. § 102(e). Both Gomez-Galeno and the instant application were owned or subject to an obligation of assignment to the same entity at the time the claimed invention was made, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-15 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627